          Case 1:20-cr-00594-AJN Document 99 Filed 08/13/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                8/13/21

  United States of America,


                 –v–                                                           20-cr-594 (AJN)

                                                                                   ORDER
  Kevin Rolle,

                         Defendant.



ALISON J. NATHAN, District Judge:

       The Court received the attached letters from Mr. Rolle. Because Mr. Rolle is

represented, all communications with the Court on his behalf must be through counsel. Counsel

should inform the Court if an application is being made on Mr. Rolle’s behalf. The Court will

take no additional action based on the attached letters.


       SO ORDERED.

Dated: August 13, 2021                             __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                         United States District Judge
